Dodge, J.
The most vital facts, as found by the court, are that both parties, in making the conveyance beween them, mistakenly supposed that the surveyors had included in the plat of Sackett’s addition all the ascertained and fenced tract of land, comprising thirty-nine and one half acres, purchased by Mrs. Sackett from Prefontaine, and upon that supposition treated, contracted, and finally made and received conveyance; that they both understood and supposed the description used in the deed correctly defined that particular body of land so fenced, and intended that the same should be thereby conveyed. After a careful examination of the evidence, we have no doubt that such findings are fully supported by it, notwithstanding the repeated assertion of Dr. Sackett that he only intended to sell what was in the plat. There are numerous circumstances, us well as his own state*344ments on cross-examination, wlricb make plain tliat sncli assertions were made by bim only in snob sense as to make them entirely consistent with an intent to convey tbe whole tract. No good purpose can be served by a discussion of tbe evidence in detail, nor would such course be proper, inasmuch as tbe duty is not on us to consider it from an original point of view, but merely to ascertain whether the trial court’s finding is so grossly in outrage of a clear preponderance, on any reasonable theory of the credence or weight to be given the-testimony of any witness or other evidence, that we can account for it only on the theory of mistake, or some misapplication of rules of law.
The mutual mistake thus found to have existed, and to have been responsible for the fact that plaintiff failed to obtain title to this disputed strip of land for which it has paid the consideration to the owner, is, of course, a sufficient ground to warrant a court of equity to consider as done that which ought to have been done, and to so far correct and reform the writing and records as to make them truly evidence the actual transaction. This, we are satisfied, the decree does effectively. The conveyances now of record from Prefon-taine, Brennan, and Mr. and Mrs. Sackett make complete chain of title to plaintiff of the disputed strip but for the ostensible title vested in appellant, Meiklejohn, by quitclaims to him. He is found to have taken these with full notice of plaintiff’s rights and equities, of which, indeed, ho was. chargeable by reason of its possession. He therefore could have taken no superior rights against it. Hence the complete cancellation of any claim or right in him is proper.
Some attempt is made to invoke the rule that equity will only aid the vigilant, and to found its application on the claim that the plaintiff, if vigilant, would have discovered that the surveyor’s stakes set when Sackett’s addition was platted did not correspond with the fenced boundaries of the tract supposed to be included therein. Examination of the *345evidence, however, discloses, by very obvious preponderance that such fact was not apparent upon any reasonable or ordinary inspection of the premises.
By the Court. — Judgment affirmed.